Exhibit 10.44 INCREMENTAL COMMITMENT AMENDMENT SECOND INCREMENTAL COMMITMENT AMENDMENT, dated as of November 21, 2016 (this “Second Incremental Amendment ”), to the Existing Credit Agreement referred to below among WMG Acquisition Corp., a Delaware corporation (together with its successors and assigns, the “Borrower”), the other Loan Parties (as defined in the Credit Agreement (as defined below)) parties hereto, WMG Holdings Corp., a Delaware corporation (together with its successors and assigns, “Holdings”), the Administrative Agent (as defined below) and Credit Suisse AG, Cayman Islands Branch, as Tranche C Term Lender.
